Fowleb, S.
This is an application for the grant of ancillary letters of guardianship to the petitioners as joint ancillary guardians. Under section 2654, subdivision 2, the application for ancillary letters must be made by the person authorized to act as guardian within the county where the infant resides. Section 2655. provides that if the surrogate is satisfied that the case is within section 2654, and “ that it will be for the ward’s interest that ancillary letters of guardianship should be issued to the petitioner,” he may grant letters of guardianship accordingly. This section merely provides for the granting of letters to the petitioner, and not to the petitioner and another person jointly. There is no provision of the Code which authorizes the issuance of joint letters of guardianship in the Surrogate’s Court. The decree should provide for the issuance of ancillary letters to Julia Fish Breese.
Decreed accordingly.